Attorney Grievance Commission of Maryland v. Steven Cochario Anthony
[Misc. Docket AG, No. 9, September Term, 2019]

Steven Cochario Anthony has been disbarred by consent, effective immediately, by an
Order of the Court, dated September 11, 2019.

Steven Cochario Anthony has been disbarred by consent, effective immediately, from the
further practice of law in the State, and his name as an attorney at law has been stricken
from the register of attorneys in this Court (Maryland Rule 19-761).
ATTORNEY GRIEVANCE COMMISSION                     *      IN THE
OF MARYLAND                                              COURT OF APPEALS
                                                  *      OF MARYLAND
              Petitioner,
                                                  *      Misc. Docket AG
v.                                                       No. 9
                                                  *
STEVEN COCHARIO ANTHONY                                  September Term, 2019
                                                  *
              Respondent.
                                             ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Steven Cochario Anthony, to disbar the

Respondent from the practice of law. The Court having considered the Petition, it is this

11th day of September, 2019,

       ORDERED, by the Court of Appeals of Maryland that Respondent, Steven Cochario

Anthony, be, and he hereby is, disbarred from the practice of law in the State of Maryland

for violation of Rule 8.4(a), (b), (c) and (d) of the Maryland Attorneys’ Rules of

Professional Conduct; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Steven Cochario

Anthony from the register of attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-736(d).




                                                  /s/ Robert N. McDonald
                                                  Senior Judge